—In a matrimonial action, the defendant appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), entered August 4, 2000, which denied her motion to vacate a judgment of the same court, entered March 9, 2000, upon her default in appearing at a hearing, awarding her former attorney an attorney’s fee.
Ordered that the order is reversed, with costs, the motion is granted, the judgment entered March 9, 2000, is vacated, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings in accordance herewith.
To vacate her default in appearing at a hearing to determine the amount of an attorney’s fee owed to her former counsel, the *567appellant was required to demonstrate a reasonable excuse for the default and a meritorious defense (see Law Firm of Joel R. Brandes, P.C. v Ferraro, 257 AD2d 610). She did so, and the Supreme Court improvidently exercised its discretion in denying her motion. Ritter, J.P., Altman, Adams and Crane, JJ., concur.